Citation Nr: 1213144	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  11-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2012, the Veteran presented testimony relevant to his appeal before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the January 2006 rating decision, the RO denied the Veteran's service connection claims for tinnitus and right ear hearing loss, on the bases that there was no evidence that either disorder had been incurred in or aggravated by active duty.  The RO denied the Veteran's service connection claim for left ear hearing loss, on the bases that there was no evidence of a diagnosis of hearing loss of the left ear.    

2.  Because the Veteran did not appeal the January 2006 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claims for tinnitus and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

For reasons explained in greater detail below, the Board finds the Veteran's claims to be reopened by way of the submission of new and material evidence.  Thus, with respect to the Veteran's application to reopen the previously denied claims, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded to ensure due process.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

The Board initially notes that the Veteran's current claims involving tinnitus and bilateral hearing loss are grounded upon the same factual bases as his previous claims, which were previously denied by the RO in the January 2006 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider these claims as requests to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claims.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

The Veteran filed his application to reopen his previously denied claims for tinnitus and hearing loss in February 2008.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Tinnitus

In the January 2006 rating decision, the RO denied the Veteran's claim for service connection of tinnitus, on the bases that there was no evidence that the disorder was incurred in or aggravated by active duty.  While noting that there were no STRs available for review and VA treatment records from May 2004 to August 2005 showed treatment for tinnitus, the RO explained that the December 2005 VA audiological examiner had opined that the Veteran's tinnitus was of unknown etiology and there was no evidence that the disorder began during his active duty period.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the January 2006 rating decision included the Veteran's DD Form 214; VA treatment records from 2004 to 2005; the December 2005 VA audiological examination report; the VA Form 21-526 dated in April 2005; and written statements from the Veteran and/or his representative.  

Since the January 2006 rating decision, the following evidence has been associated with the record: additional written statements from the Veteran and/or his representative; a private medical opinion dated in December 2007; a written statement from the Veteran's wife; a completed NA Form 13055; VA treatment records from December 2005 to November 2008; a Morning Report for June 1957; and the February 2012 Travel Board hearing transcript.  

After review of the evidence associated with the record since the prior final denial, the Board finds that there is new and material evidence sufficient to reopen the claim.   

Specifically, in a December 2007 letter, a private physician assistant (A.D.) wrote that it was more likely than not that the Veteran's tinnitus was due to his military service based on his experience seeing a variety and high number of veterans through his enlistment in the United States Navy as a corpsman and his current profession as a physician assistant.  The physician assistant is competent to provide such an opinion and his statement is presumed credible for the purpose of reopening the claim.  At the time of the January 2006 denial, there was no favorable medical nexus opinion addressing the relationship between the Veteran's tinnitus and his active service of record.  As noted above, the Veteran's claim was previously denied on the bases that tinnitus was not shown to have been incurred in or aggravated by service.  

Additionally, in his April 2008 NA Form 13055 and at the Board hearing, the Veteran stated that he was treated for ringing in his ear during his period of active service.  He had not previously reported such treatment, and his account of such treatment is presumed credible for the limited purpose of reopening the claim.

Thus, upon consideration of the additional evidence discussed above, we find that new and material evidence has been presented since the January 2006 denial.  Accordingly, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim of service-connected compensation benefits for tinnitus, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the January 2006 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Indeed, there was no evidence received during the period.   The Veteran filed his application to reopen the previously denied claim after expiration of the appeal period.  Regarding any relevant VA treatment records dated during the period, the Board notes that they merely show continued treatment for tinnitus and do not in any way indicate a nexus relationship to service.  Thus, they are merely cumulative of evidence previously considered and do not constitute new and material evidence.   

The Board also notes that no relevant service department records have been associated with the claims file since the January 2006 rating decision such that 38 C.F.R. § 3.156(c) would apply.  While there was a June 1957 morning report listing the Veteran's name associated with the record in 2009, the report pertains to the Veteran's promotion in service and includes no evidence referable to medical treatment.  For that reason, we find that it is not pertinent to the claim.  

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's claim. 

B.  Bilateral Hearing Loss

In the January 2006 rating decision, the RO denied the Veteran's claim for service connection of right ear hearing loss, on the bases that there was no evidence that the disorder was incurred in or aggravated by active duty.  While noting that there were no STRs available for review and VA treatment records from May 2004 to August 2005 revealed hearing loss of the right ear, the RO reasoned that the December 2005 VA audiological examiner had opined that the Veteran's right ear hearing loss was not likely caused by or a result of military noise exposure.  The RO noted that the examiner had written that the cause appeared to be other than cochlear damage from noise exposure.  

The RO also denied the Veteran's claim for service connection of left ear hearing loss, on the bases that there was no evidence that the Veteran had been clinically diagnosed with hearing loss of the left ear.  The RO noted that the December 2005 VA audiological examination showed left ear hearing within normal limits and VA treatment records were silent for a diagnosis of hearing loss of the left ear.  

The Veteran received notification of the January 2006 rating decision and his appellate rights, but did not appeal the decision.  Thus, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the January 2006 rating decision included the Veteran's DD Form 214; VA treatment records from 2004 to 2005; the December 2005 VA audiological examination report; the VA Form 21-526 dated in April 2005; and written statements from the Veteran and/or his representative.  

Since the January 2006 rating decision, the following evidence has been associated with the record: additional written statements from the Veteran and/or his representative; a private medical opinion dated in December 2007; a written statement from the Veteran's wife; a completed NA Form 13055; VA treatment records from December 2005 to November 2008; a Morning Report for June 1957; and the February 2012 Travel Board hearing transcript.  

After review of the evidence associated with the record since the prior final denial, the Board finds that there is new and material evidence sufficient to reopen the claim.   

Regarding the Veteran's right ear, the Veteran stated in his April 2008 NA Form 13055 that he was treated for right ear hearing loss during his period of active service.  He also stated at the Board hearing that he was treated for hearing problems in service.  See hearing transcript, page 4.  He had not previously reported such treatment, and his account of such treatment is presumed credible for the limited purpose of reopening the claim.   

Regarding hearing loss of the left ear, the Board notes that a VA treatment record dated in October 2007 includes an assessment of bilateral hearing loss from a clinical audiologist.   Also, an otolaryngologist notes in a January 2008 VA treatment note that the Veteran was seen by audiology in August 2007 and that examination showed bilateral sensorineural hearing loss.  Bilateral sensorineural hearing loss is also included on the Veteran's problem list as shown in VA progress notes.  Thus, while the evidence does not show that the Veteran now meets the threshold requirements of a left ear hearing impairment as defined by VA regulation, it does show that he has been diagnosed with left ear hearing loss.  His claim was previously denied, in part, because there was no diagnosis of left ear hearing loss in the Veteran's treatment records.    

Thus, upon consideration of the additional evidence discussed above, we find that new and material evidence has been presented since the prior final denial.  Accordingly, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claims of service-connected compensation benefits for right and left ear hearing loss, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the January 2006 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Indeed, there was no evidence received during the period.   The Veteran filed his application to reopen the previously denied claim after expiration of the appeal period.  VA treatment records dated during the period, which show treatment for problems pertaining to the right ear (and not the left ear), are merely cumulative of evidence previously considered and do not include new and material evidence.   

The Board also notes that no relevant service department records have been associated with the claims file since the January 2006 rating decision such that 38 C.F.R. § 3.156(c) would apply.  While there was a June 1957 morning report listing the Veteran's name associated with the record in 2009, the report pertains to the Veteran's promotion in service and includes no evidence referable to medical treatment.  For that reason, we find that it is not pertinent to the claim.  

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's claim. 


ORDER

Having presented new and material evidence, the Veteran's previously denied claim of entitlement to service connection for tinnitus is reopened and, to that extent, the appeal is granted.

Having presented new and material evidence, the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.  


REMAND

For reasons explained below, this case must be remanded for further development and to ensure due process.  

The Board notes that the RO has repeatedly attempted to obtain the Veteran's service treatment records unsuccessfully.  In June 2005, a request for all service treatment records (STRs) for the period from March 1956 to February 1958 was made.  Also, in June 2005, the Veteran was informed that there was a fire at the National Archives and Records Administration on July 12, 1973 and his military records may have been destroyed in the fire if stored there on that date.  He was further provided with a NA Form 13055, Request For Information Needed to Reconstruct Medical Data, so that the RO could conduct a thorough search for the military records.  The Veteran did not return a completed form at that time.  In August 2005, the National Personnel Records Center (NPRC) responded to the June 2005 request for records and stated that they were fire-related and no STRs or Surgeon General's Office (SGOs) reports were available.  The NPRC advised the RO to use code M05 if the Veteran was treated in service and can supply the necessary information.  

In May 2008, the Veteran submitted a completed NA Form 13055 noting in-service treatment in Germany during the summer of 1957 for ringing and hearing loss of the right ear.  A second request with code M05 was submitted based on the completed NA Form 13055.  In November 2008, the NPRC responded that the allegation had been investigated; however, there were no sick reports after February 1953 for the 746th Armored Infantry Battalion.  The NPRC also advised that a complete unit organization, to include the company, needed to be provided in order for a search of the morning reports to be performed.  The RO asked the Veteran to provide such information in a September 2009 due-process letter.  The Veteran responded later that month, and another request was submitted using code M05 for medical records, to include sick/morning reports for H/Q CO 746 AIB 3rd Armored division in June 1957 and September 1957.  In December 2009, the NPRC responded that the allegation had been investigated and the records were fire-related - there were no STRs or SGOs.  The NPRC sent a morning report listing the Veteran's name; however, as explained above, it pertained to promotion and made no mention of medical treatment.   

Despite the efforts of the RO described above, the Board notes that the RO has not made a formal finding of unavailability of STRs or otherwise affirmatively stated that further efforts would be futile or the records do not exist.  Although it may be reasonable for the Board to conclude that further efforts to obtain such records would be futile based on documentation of record, the Veteran has not been provided with sufficient notice of the inability to obtain his service records as required by 38 C.F.R. § 3.159(e).  While the Veteran is clearly aware that his STRs are fire-related and unavailable for review (see e.g., May 2011 Statement of Accredited Representative in Appealed Case, page 2), he has not been provided with sufficient explanation of the efforts VA made to obtain the records.  Also, the RO has not described any further action VA will take regarding the claim or notified the Veteran that he is ultimately responsible for providing the evidence.  

In consideration of the foregoing, the Board finds that a remand is warranted to provide the RO/AMC with the opportunity to make a determination regarding whether further efforts to obtain the Veteran's STRs would be futile or that the records do not exist.  If such a determination is made, the RO/AMC must provide the Veteran with proper notice of the inability to obtain his STRs in accordance to 38 C.F.R. § 3.159(e).

In addition, as mentioned above, the Veteran's otolaryngologist noted in January 2008 that the Veteran had been seen by audiology in August 2007 and the examination showed bilateral sensorineural hearing loss.  However, upon review of the evidentiary record, the Board finds no record of an August 2007 audiological examination.  (It is notable that such audiological examination report would be dated after expiration of the appeal period for the January 2006 rating decision.)  Thus, it also appears that we may not have all VA treatment records relevant to the Veteran's appeal.   
     
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Make a determination regarding whether further efforts to obtain the Veteran's STRs would be futile or that the records do not exist.  If appropriate, prepare a memorandum of unavailability of STRs and provide the Veteran with proper notice of the inability to obtain his STRs in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain any and all outstanding medical records pertaining to any treatment that the Veteran has received for hearing loss and/or tinnitus at the VAMCs in Las Vegas, NV and Albuquerque, NM in August 2007 and from November 2008 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.   

3.  Thereafter, readjudicate the Veteran's claim, to include consideration as to whether providing him with appropriate medical examination with respect to his claimed disorders is necessary.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate period of time for response. Thereafter, return the case to the Board, if in order.

This case is REMANDED for further evidentiary development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


